Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-12 and 15-17, drawn to a product.
Group II, claim 13, drawn to a method of making.
Group III, claims 14 and 18, drawn to a method of use.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a first and second pane sandwiching a thermoplastic film, where the first or second pane has a plurality of elongated elevations and depressions and the thermoplastic film has a plurality of elongated elevations and depressions, where the elevations of the first or second pane and the elongations of the interlayer are at an angle not 90° from each Davis col. 2, ln 47-50), noting that first and second panes of glass cut from float or sheet glass will innately have regional distortion present as convex (elevations) and concave (depressions) lines resulting from the manufacturing process (Davis col. 1, ln 45-55; col. 2, ln 8-45; col. 3, ln 14-21). Davis further teaches that by orienting the distortion lines ±20° of perpendicular from each other (Davis col. 4, ln 66-75) the distortion lines are not visible even at sharper installation angles of the end window panel (Davis col. 5, ln 68-75).
Davis is silent with respect to the presence of elevations and depressions in the interlayer, and that the elevations and depressions of the interlayer are oriented at an angle other than 90° relative to the elevations and depressions of the glass pane(s).
Davis and Keller are related in the field of glass laminates utilizing a first and second pane with an interlayer. Keller teaches grooving the interlayer on both sides at an angle of 70-90° relative to each other, and further that it is preferable to have the grooving oriented at an angle of 5-45° relative to the direction of extrusion (Keller para 28), to prevent the appearance of moire effects (Keller para 9-10). It would therefore be obvious to one of ordinary skill in the art to modify the interlayer of Davis with the grooved interlayer of Keller, where the grooves are present on each side of the interlayer at a relative angle to each other of 70-90°, as well as an angle of 5-45° relative to the extrusion direction to reduce the appearance of moire from the laminate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LAURA B FIGG/Examiner, Art Unit 1781                                                                                                                                                                                                        3/29/21